 



Exhibit 10.35

IGEN International, Inc.

16020 Industrial Drive, Gaithersburg, Maryland 20877 USA Telephone: (301)
869-9800, Fax (301) 208-3798

February 10, 2004

Wellstat Therapeutics Corporation
Wellstat Biologics Corporation
Hyperion Catalysis International Corporation
Proteinix, Inc.
Integrated Chemical Synthesizers, Inc.

Re: Services Agreement

The purpose of this letter agreement (“Agreement”) is to identify the services
that have been provided by IGEN International, Inc., a Delaware corporation
(“IGEN”)located at 16020 Industrial Drive, Gaithersburg, MD 20877 to each of
Wellstat Therapeutics Corporation, Wellstat Biologics Corporation, Hyperion
Catalysis International Corporation, Proteinix, Inc. and Integrated Chemical
Synthesis, Inc. (collectively the “Recipients”). This Agreement will also
memorialize the terms and conditions under which those services have been
provided by IGEN to the Recipients.

1.     Services.

(a)     IGEN has been providing and, unless modified or terminated under this
Agreement, will continue to provide to each of the Recipients the following
services (the “Services”) under the terms and conditions set forth herein:
certain accounting and finance, administrative, human resources, information
services, and miscellaneous other functions, as well as facility related
services. Each of these services is more completely described on Appendix A.

(b)     The scope of the Services may be modified at any time or from time to
time by written agreement of the parties.

2.     Compensation.

The fees to be charged by IGEN and paid by the Recipients for the Services are
to be calculated and paid in the manner set forth in Appendix A, attached
hereto.

3.     Term and Termination.

(a)     Term. This Agreement will remain in effect until terminated in
accordance with this Agreement.

(b)     Termination for Convenience. This Agreement is terminable at will by
IGEN upon six (6) months prior written notice to any or all of the Recipients or
such other time period



--------------------------------------------------------------------------------



 



Wellstat Therapeutics, et al.
February 10, 2004
Page 2

as may be agreed upon between IGEN and the Recipient(s) to which notice is being
sent. This Agreement is terminable at will by any or all of the Recipients upon
six (6) months prior written notice to IGEN or such other time period as may be
agreed upon between IGEN and the Recipient(s) providing such notice.

(c)     Consequences of Termination. Except as otherwise provided, all rights
and liabilities arising out this Agreement shall cease on the date of
termination.

(d)     Assignment to BioVeris. Notwithstanding anything to the contrary
contained herein, IGEN hereby assigns all of its rights under and in respect of
this Agreement to BioVeris Corporation (“BioVeris”), and BioVeris hereby assumes
all of IGEN’s Liabilities (as defined in the Release and Agreement (as defined
below)) under and in respect of this Agreement, in each case immediately prior
to the Effective Time as that term is defined in the Agreement and Plan of
Merger dated as of July 24, 2003 by and among Roche Holding Ltd, 66 Acquisition
Corporation 11, IGEN, and IGEN Integrated Healthcare, LLC.

(e)     Confirmation of Release and Agreement. The parties confirm that this
Agreement memorializes their agreements as to the Services, as required under
Section 1.03 of the Release and Agreement dated as of July 24, 2003 among IGEN,
IGEN Integrated Healthcare, LLC, and each of the Recipients (“Release and
Agreement”). The parties further acknowledge and agree that this Agreement (and
all their respective rights, obligations and liabilities hereunder) falls within
the definition of “Released Matters” as set forth in the Release and Agreement.

4.     Confidentiality.

(a)     IGEN acknowledges that it will receive and hold confidential or
proprietary information (“Confidential Information”) relating to the business
operations and activities of the Recipients. The Confidential Information may be
disclosed orally or in writing, unless otherwise indicated, shall be deemed to
be confidential and proprietary. Confidential Information however does not
include information that IGEN can demonstrate by clear and convincing
documentary evidence is now or subsequently becomes generally available in the
public domain (through no breach of this provision by it) or was received from a
third party without breach of any obligation of confidentiality to the
Recipient(s) to which such information relates.

(b)     Except as specifically authorized by this Agreement, IGEN will, for the
term of this Agreement and after its expiration or termination for any reason,
keep confidential, not disclose to others and use only for the purposes provided
for or permitted under this Agreement, all of the Confidential Information,
except as required by applicable law, rule regulation or legal process, or as
otherwise expressly provided for or permitted by this Agreement.

(c)     IGEN will provide the Confidential Information only to those of its
employees (a) who need to know such Confidential Information for the purpose of
performing the Services and then only to the extent needed to perform such
Services, (b) who are informed of the confidential and proprietary nature of
such Confidential Information and (c) who



--------------------------------------------------------------------------------



 



Wellstat Therapeutics, et al.
February 10, 2004
Page 3

have usual and customary confidentiality agreements with the receiving party
that will cover the information disclosed. IGEN shall be liable for any
violation by its respective employees of this confidentiality provision. Subject
to paragraph 3(d) and (e), above, the confidentiality obligations shall survive
termination of this letter agreement.

5. Dispute Resolution.

Any dispute or controversy between the parties arising from, relating to or in
connection with this Agreement, including claims based on contract, tort, common
law equity, statute, regulation, order or otherwise (“Dispute”) shall be
submitted to, and determined by, a final and binding arbitration. Any such
arbitration shall be conducted by the American Arbitration Association (“AAA”)
in accordance with its then-current Commercial Rules (“AAA Rules”). The
arbitration shall be conducted at the offices of the AAA in the city of
Washington, District of Columbia. The parties agree to share equally the cost of
any arbitration.

6.     Miscellaneous.

(a)     Force Majeure. No party shall be liable to another for any failure or
delay in performance of any obligations under this Agreement if such failure or
delay is due to the actions or inactions of any third parties or any other
circumstances beyond the reasonable control of such party including, but not
limited to, strikes, fuel or power shortages, fire, floods, earthquakes, postal
stoppages, intervention of any governmental authority or change in laws, act of
wars, acts of terrorism, or acts of God, but any such failure or delay shall be
remedied by such party as soon as reasonably practicable after removal of the
cause of such failure of delay.

(b)     Governing Law. This Agreement is to be governed by and construed in
accordance with the laws of the State of Maryland, without regard to its
conflicts of law principles.

(c)     Relationship of the Parties. Nothing in this Agreement is to be
construed to create a partnership, joint venture, or any other co-ownership
enterprise. Except where expressly provided otherwise, no party will assume nor
will be liable for any liabilities or obligations of any other party, whether
past, present or future.

(d)     Assignment. Except as otherwise provided herein, this Agreement may not
be assigned by any party without the prior written consent of all parties.

(e)     Entire Agreement; Amendment. This Agreement, taken together with the
Release and Agreement, set forth the entire understanding between the parties
relating to the subject matter contained herein. This Agreement may not be
modified, amended or discharged except by a written agreement signed by the
parties hereto.

(f)     No Modification to Release and Agreement. This Agreement shall not be
deemed to modify or amend the provisions of the Release and Agreement. In the
event of a conflict between this Agreement and the Release and Agreement, the
Release and Agreement shall govern.



--------------------------------------------------------------------------------



 



Wellstat Therapeutics, et al.
February 10, 2004
Page 4

(g)     Severability. If any provision of this Agreement is held by a court of
competent jurisdiction to be invalid or unenforceable, it will be modified, if
possible, to the minimum extent necessary to make it valid and enforceable or,
if such modification is not possible, it will be stricken and the remaining
provisions will remain in full force and effect; provided, however, that if a
provision is stricken, no such action shall adversely affect the right of any
party to terminate this Agreement upon thirty (30) days’ prior written notice to
the other parties.

(h)     Headings. The headings set forth at the beginning of the various
sections are for reference and convenience and will not affect the meanings of
the provisions of this Agreement.

(i)     No Waiver. Any waiver by any party hereto of a breach of any provisions
of this Agreement will not be implied and will not be valid unless such waiver
is made in a writing signed by such party. All rights, remedies, undertakings,
obligations and agreements in this Agreement are cumulative and none of them
will be a limitation of any other remedy, right, undertaking, obligation or
agreement of any other party.

(j)     Counterparts. This Agreement may be signed in any number of
counterparts, no one of which needs to be executed by all parties, and this
Agreement will be binding upon all parties with the same force and effect as if
all parties had signed the same document, and each such signed counterpart shall
constitute an original.

(k)     Novation. (i) In accordance with Section 1.03(c) of the Release and
Agreement, effective from and after the Release Time (as defined in the Release
and Agreement) and without any further action by any person or entity:

(1)         this Agreement is automatically amended and restated to remove IGEN
as a party hereto and to replace, in lieu thereof, BioVeris as a party, and


(2)         this Agreement shall cease to create or confer any rights or
obligations on or as to IGEN, it being expressly understood and agreed that
effective from and after the Release Time, all such rights and obligations shall
be those of BioVeris Corporation.


(ii)         Without limiting the foregoing or the Release and Agreement, the
parties acknowledge and agree that effective from and after the Release Time,
BioVeris Corporation shall be solely responsible for the obligations and
liabilities of IGEN that accrue, arise or relate in anyway to matters before the
Release Time.


(iii)         From and after the Release Time‚ this section (k) shall be
construed as‚ and is intended to be, a novation of this Agreement in accordance
with the requirements of Section 1.03(c) of the Release and Agreement.




--------------------------------------------------------------------------------



 



Wellstat Therapeutics, et al.
February 10, 2004
Page 5

(l)     Third Party Beneficiaries. This Agreement is not intended to confer upon
any person other than the parties hereto any remedies under or by reason of this
Agreement.

[Signature Page to Follow]



--------------------------------------------------------------------------------



 



Wellstat Therapeutics, et al.
February 10, 2004
Page 6

Please acknowledge your acceptance and agreement to the terms of this Agreement
by signing and returning the enclosed copy of this letter.

By: /s/Richard J. Massey

Name: Richard J. Massey Ph.D.

Title: President & Chief Operating Officer

Acknowledged and Accepted

Wellstat Therapeutics Corporation Wellstat Biologics Corporation By: /s/Samuel
J. Wohlstadter By: /s/Samuel J. Wohlstadter Name: Samuel J. Wohlstadter Name:
Samuel J. Wohlstadter Title: Chairman and Chief Executive Officer

Title: Chairman and Chief Executive Officer

Hyperion Catalysis International Corporation Proteinix, Inc. By: /s/Samuel J.
Wohlstadter By: /s/Samuel J. Wohlstadter Name: Samuel J. Wohlstadter Name:
Samuel J. Wohlstadter Title: Chairman and Chief Executive Officer

Title: Chairman and Chief Executive Officer

Integrated Chemical Synthesizers, Inc. BioVeris Corporation By: /s/Samuel J.
Wohlstadter By: /s/Richard J. Massey Name: Samuel J. Wohlstadter Name: Richard
J. Massey Title: Chairman and Chief Executive Officer

Title: President and Chief Operating Officer





--------------------------------------------------------------------------------



 



Appendix A

Shared Services Schedule

Summary.     IGEN has shared services arrangements with companies in which
certain officers of IGEN are also shareholders. For the purpose of shared
services (only), these companies are considered affiliated companies and
include:

Wellstat Therapeutics Corporation

Wellstat Biologics Corporation

Proteinix, Inc.

Hyperion Catalysis International Corporation

Integrated Chemical Synthesizer, Inc.

The shared services include certain accounting and finance, administrative,
human resources, information services, and miscellaneous other functions, as
well as facility related costs and services.

Fees for Services. The shared service fees are based on cost sharing (direct
charges and allocation of the fully loaded personnel or facilities costs).
Amounts allocated to affiliated companies are based upon costs incurred by IGEN
and are determined through allocation methods that include time spent and square
footage utilized.

Service Areas. Services are provided for each of the following functional areas.
Activities may be added or deleted as needed.

1. Finance and Accounting
2. Administration
3. Human Resources
4. Information Services

The services to be provided within each of these Services Areas are described in
the relevant section.



--------------------------------------------------------------------------------



 



Appendix A
Fee for IGEN Shared Services
Schedule (continued)

Finance and Accounting

I. General Ledger

o Processing General Journal Entries
o Analysis of General Ledger
o Updating Schedules of General Ledger Accounts
o Preparing and Analyzing Financial Statements

II. Corporate Tax

o Personal Property Tax Returns
o Sales and Use Tax Returns
o Corporate Income Tax Returns

III. Banking & Treasury

o Cash Balance Report
o Cash Forecasting Report
o Cash Transfers/Wires
o Bank Relationships, Letters of Credit, Investments, Leases (if requested)

IV. External Audit

o Assistance with External Audit of Financial Statements
o Assistance with Workers Compensation or Government Audits

V. Payroll/401(k)

o Processing Semi-monthly Payroll
o Employee Benefit Tracking, Reporting and Remittance(including 401(k) and Flex
Benefit Plans)
o Employee Payroll Communications
o End of Year Tax Processing

Administration

I. Risk Management

o Periodic review of insurance policies with broker (upon request)
o Work with affiliated company management on insurance claim submissions
o Provide summary report on insurance coverage

II. Safety and Security

o Coordination, development and implementation of safety and security policies
with affiliated company management.




--------------------------------------------------------------------------------



 



Appendix A
Fee for IGEN Shared Services
Schedule (continued)

Human Resources

I. New Hire Recruitment and Processing

o Personnel Requisition
o Advertising
o Resume Tracking
o Recruitment Agreements
o Offer Letters
o In-Processing of New Employee
o Relocation Arrangements
o Immigration Processing
o Temporary Employees

II. Employee Maintenance and Action

o Employee Status Changes
o Benefits Interface
o Verification of Employment
o Prepare and Update Organization Chart
o Process Leaves of Absence, Short-term Disability, Family & Medical Leave,
Salary Actions & Promotions, Termination
o Assist with Performance Appraisals

III. Employee Reporting

o Prepare Affirmative Action Reports
o Form5500 Filings/Discrimination Test — 401(k)
o Form 5500 Filings/Discrimination Test — Flexible Benefits
o Provide Harassment Prevention Training



--------------------------------------------------------------------------------



 



Appendix A
Fee for IGEN Shared Services
Schedule (continued)

Information Services

I. General Network Management

o Management of technical, budgetary, personnel, contractor, and other services
related to the installation, operation, maintenance, and administration of
computer network systems (including LAN, WAN, workstation and telephone
systems).

o Local Area Network (LAN) Administration — Provide technical and other related
services required for operation of computer network system.

o Wide Area Network (WAN) Administration — Provide general technical support and
administration of technical and other issues related to connectivity between
corporate locations.

II. Help Desk Support

o Provide support to respond to requests for service regarding company
workstations and laptops, including assistance regarding hardware, software,
connectivity, integration, virus protection, and other issues, as needed.

III. Telephone Support

o Oversee maintenance and upgrade (if requested) of telephone systems, including
the administration of telephone switches, CSU/DSUs, wiring, telephone sets,
voicemail system and others, as needed.